Citation Nr: 1111424	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  05-37 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD), including due to personal, i.e., sexual assault.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel



INTRODUCTION

The Veteran had active military service from December 1968 to July 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2008 the Board issued a decision denying an additional claim for service connection for asbestosis.  The Board remanded the remaining PTSD claim to the RO, via the Appeals Management Center (AMC), for further development and consideration.  This additional development included providing the Veteran proper notice to substantiate this type of PTSD claim that is predicated on personal (sexual) assault and having him undergo a VA psychiatric examination to assist in determining whether he has PTSD as a result of a personal (sexual) assault during his military service.

The Board advanced this claim on the docket.  See 38 C.F.R. § 20.900(c) (2010) and 38 U.S.C.A. § 7107(a)(2) (West 2002).  And, in May 2009, after considering that additional remand development, the Board issued a decision denying this PTSD claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC/Court).  In a July 2010 order, granting a joint motion filed that same month, the Court vacated the Board's decision and remanded the claim to the Board for readjudication in compliance with directives specified.  This readjudication especially includes considering a VA progress noted dated January 1, 2008, signed by S.R.R., a psychology intern, and cosigned by W.B.B., Ph.D., stating the Veteran's PTSD is related to his military sexual trauma (MST).  The Court further indicated the Board needs to additionally consider a statement from the Veteran's wife, P.S., received on July 28, 2008, indicating that immediately after his return from Korea she noticed a change in him, referring to his behavior and demeanor.


The Veteran and his attorney since have submitted other evidence in support of the claim, including in December 2010.  This additional evidence consists of other VA evaluation and treatment records and more lay statements, etc., and they waived their right to have the RO initially consider this additional evidence.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).  And, regardless, the Board is granting the claim, so there is no resultant prejudice, anyway, in the Board considering this additional evidence in the first instance.


FINDINGS OF FACT

1.  The Veteran has been examined for PTSD, and while several opinions differ, it is just as likely as not he has this condition.

2.  There also is now sufficient evidence corroborating his account of being sexually assaulted in service, and his PTSD is as likely as not the consequence.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran has PTSD as a result of an injury - namely, a sexual assault - incurred in service.  38 U.S.C.A §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).


Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless.  See 38 C.F.R. § 20.1102 (2010) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, even if there is a VCAA notice error in timing or content, it must be prejudicial, meaning outcome determinative of the claim).

II.  Entitlement to Service Connection for PTSD

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Service connection for PTSD, in particular, requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). See also Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

If, on the other hand, there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is unrelated to that combat, then there generally must be independent evidence corroborating the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  In this circumstance, his testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen, 10 Vet. App. at 142.  That is to say, a stressor cannot be established as having occurred by after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

Effective July 13, 2010, however, VA amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to the types of claims that VA will accept through credible lay testimony, alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  VA's specific PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  See subpart (f)(2).  VA later amended its PTSD regulations to also accept the statements of Veterans who are former prisoners-of-war (POWs) (subpart (f)(4)) and those with an in-service diagnosis of PTSD (subpart (f)(1)) as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service.  As well, because of still other amendments (now subpart (f)(5)), claims predicated on personal or sexual assault invoke special consideration - such as by creating an exception to the holding in Moreau and accepting after-the-fact medical nexus evidence to link the PTSD to the Veteran's military service and by allowing evidence from sources other than his service records to corroborate his account of the claimed stressor incident, including indications of behavioral changes.  See YR v. West, 11 Vet. App. 393, 399 (1998) and Patton v. West, 12 Vet. App. 272, 279-280 (1999).

The primary result of the most recent amendment of 38 CFR § 3.304(f)(3) is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  

The new regulatory provision requires that:  (1) a VA psychiatrist or psychologist, or contract equivalent, confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.

But this most recent regulation amendment has no impact on PTSD stressors experienced during combat, internment as a POW or, as here, claimed as the result of personal or sexual assault.  There equally is no application to cases where there was a diagnosis of PTSD during service (subpart (f)(1)), also keeping in mind that VA did not even adopt the PTSD nomenclature until 1980 or thereabouts, so not until a decade after the Veteran's military service already had ended in 1970.

But irrespective of the specific basis of the claim, a stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  See, too, Pentecost v. Principi, 16 Vet. App. 124 (2002).

As the Board readily conceded even when previously adjudicating this claim in May 2009, although some who have evaluated and treated the Veteran have concluded he does not satisfy the DSM-IV requirements for a diagnosis of PTSD, others have determined he does.  So it is just as likely as not he does when this reasonable doubt is resolved in his favor.  38 C.F.R. § 4.3.  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this minimum level of proof, there can be no valid claim).


At the conclusion of VA compensation and other mental status examinations from 2007 through 2009, it was reported in diagnoses that the Veteran's symptoms did not meet the DSM-IV criteria for PTSD, but instead met the criteria for other psychiatric diagnoses such as anxiety disorder, dysthymia, and major depressive disorder.  The RO since has issued a decision in August 2010 additionally denying service connection for the depression, so already has considered whether he is entitled to service connection for a psychiatric disorder other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  And the Veteran has not separately appealed that decision to the Board.  See 38 C.F.R. § 20.200.

Other VA treatment records in the file, however, dated during 2007 and 2008, show this required diagnosis of PTSD.  In October 2007, for example, a VA social worker concluded the Veteran's symptoms did not meet the DSM-IV criteria for PTSD, but subsequently in June 2008 this same social worker submitted a letter to VA stating the Veteran had a diagnosis of PTSD due to MST and major depression.  Still other VA records show this same social worker provided PTSD treatment to the Veteran and again made this diagnosis, albeit without stating whether the diagnosis met the DSM-IV criteria.  In Cohen, however, the Court held that diagnoses of PTSD are presumably in accordance with the DSM-IV criteria, both in terms of the adequacy and sufficiency of the stressors claimed. 

It is worth mentioning at this point that a "clear" diagnosis of PTSD is no longer required.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).


The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

Hence, because at least some clinicians that have had occasion to evaluate the Veteran have diagnosed PTSD, although others have not, and under Cohen the diagnosis of PTSD is presumably in accordance with the DSM-IV, both in terms of the adequacy and sufficiency of the stressors claimed, it is just as likely as not the Veteran has this required DSM-IV diagnosis of PTSD.  And in this situation he is given the benefit of the doubt and it presumed he has this required diagnosis.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

There still, however, has to be confirmation of a stressor in service and attribution of the PTSD diagnosis to that stressor.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims for PTSD based on personal/sexual assault.  In particular, the Court held that the provisions in M21-1, Part III, 5.14I, which addressed PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  In December 2005, M21-1, Part III was rescinded and replaced with a new manual, M21-1MR, which contains the same PTSD-related information as M21-1, Part III.  The corresponding new citation for M21-1, Part III, 5.14I is M21-1MR IV.ii.1.D.14 and 15.

And the language of the current version of 38 C.F.R. § 3.304(f)(5) reflects this change.  According to this subpart of this VA regulation, in cases of personal (sexual) assault, evidence from sources other than the Veteran's service records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

The Veteran's asserts he was sexually assaulted while in the military, by four men in January 1969, when leaving a night club.  He says he was forced to perform oral sex on them.

The Veteran's service treatment records are unremarkable for any relevant complaints or treatment for a stress-related mental illness of any sort, again, though, keeping in mind that VA had not yet adopted the PTSD nomenclature (which did not occur until 1980 or thereabouts).  So, for all intents and purposes, there was no recognition of PTSD during his service, which was a decade and more earlier, from 1968 to 1970.  His service personnel records (SPRs), however, confirm that he served in Korea from 1969 through July 1970, although they do not contain any indication of a change in his work performance, problems with substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause, or other unexplained economic or social behavior changes that could relate to the alleged sexual assault stressor.  He says he did not report the incident, so no documentation of it, because he felt ashamed.

VA recognizes that, because a personal assault is a personal and sensitive issue, many incidents are not officially reported, which in turn creates a proof problem in establishing they did.  It is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  Therefore, evidence from sources other than his service records may corroborate an account of a stressor incident that is predicated on a personal assault.  See Patton, 12 Vet. App. at 277.  And, indeed, this is precisely the reason VA accepts other forms of evidence in these type cases of the type mentioned in 38 C.F.R. § 3.304(f)(5).

To this end, the Veteran has submitted lay statements in support of his claim.  In a July 2008 letter from his spouse, she stated that when he returned from Korea, she noticed a change in him.  She also stated that he had talked about some of the things that had happened to him in Korea, but that he did not go into details.  She added that initially she did not know anything about PTSD, but after learning more about it, she realized that he needed help.

In a July 2008 statement from a reverend who had known the Veteran for approximately 20 years, so since 1988 or thereabouts, it was stated the Veteran had confided in him about "some things that [had] happened to him while in Korea."  He had told the reverend that he does not trust other people, becomes very emotional, and felt that since he returned from Korea his behavior had not been the same.

Also in July 2008, a friend from the Veteran's church stated that she had known him for even longer, over 30 years, so, if true, dating back to 1978 or thereabouts.  She, too, claimed to have noticed a change in his behavior when he returned from Korea.  She elaborated that they had had a conversation about "some[ ] things that [had] happen[ed] to him while on duty in Korea," and that she thought he needed medical help.

In an August 2008 statement, the Veteran's niece stated he had exhibited emotional problems since returning from the military.

In a November 2008 statement from the Veteran's son, he indicated he also "remember[ed] very well when [the Veteran] return[ed] from Korea[,] he wasn't the same."

The credibility of at least some of these statements is questionable since, for example, other evidence in the file shows the Veteran's son was born in 1971 so, at most, was only one year old when the Veteran's military service ended in 1970.  It therefore seems unlikely he would know of or have noticed such a described drastic change in the Veteran's behavior upon his return from service when his son was just an infant child at the time.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  The same cannot be said of a number of the other statements mentioned, however, since they were offered by others who also have known him for quite a long time and who were not so young when he returned from service.  And while these other statements admittedly acknowledge the Veteran never specified what exactly had happened in Korea to traumatize him, the obvious implication is that it was the sexual assault in question.  Consequently, these other statements are both competent and credible and, thus, ultimately probative of whether this sexual assault occurred.  See Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent).  See, too, Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).


Further concerning this, in a July 2010 statement the Veteran's spouse indicated she had known him since 1961, so since prior to his service (which was from 1968-70).  She then reiterated that he was normal without behavioral or emotional problems, and that since service he had been a completely different person.  She added that he had strained social interactions, was less trustworthy, very disturbed, and had had a drastic change in his behavior.

As the holdings in Patton and YR make clear, a Veteran's allegations of assault may be corroborated by after-the-fact medical nexus evidence.  And in a November 2006 statement, a private physician reported the Veteran's history of an assault during his service in Korea.  It was recommended he receive an evaluation because of problems he had sustained related to his military activity.

The VA progress note dated January 1, 2008, which the Court-granted joint motion indicates the Board also previously failed to consider, indicates the Veteran's PTSD is the result of his history of MST.

In June and December 2008, July 2009, and July 2010 letters, a VA social worker agreed by concluding the Veteran's psychological symptoms appear to be directly related to PTSD/MST.

In a July 2010 statement from a counselor at a VET Center, it was indicated the Veteran had been first seen there in October 2009 and had a history of MST.  This counselor then stated the Veteran's symptoms were similar to those of other victims of sexual trauma who had kept the attack secret due to embarrassment.

A January 2009 VA compensation examiner, a psychologist, acknowledged that she could not resolve this issue of whether the Veteran was sexually assaulted during service, as he is claiming, without resorting to mere speculation.

In past adjudications it was routinely held that noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

An etiological opinion, however, has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Moreover, additional precedent cases have been issued shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.

An even more recent precedent case also admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative"). The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

Here, the Board need not obtain this further clarification because the Veteran and his attorney have supplemented the file since the Board's prior May 2009 decision with additional supporting evidence, including the several statements mentioned from the social workers and other counselors and therapists and from those who have known the Veteran for quite a long time.

An absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite or obvious etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Instead, there need only be sufficiently probative evidence to make the alleged correlation between the claimed condition, here, PTSD, and the Veteran's military service an as likely as not possibility.  When there is this reasonable doubt, it is resolved in his favor and his claim granted.  38 C.F.R. § 3.102.



ORDER


The claim for service connection for PTSD is granted. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


